DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2021 is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: rectangular frame 62 in Para. 0087, line 24.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
With respect to the abstract, Applicant should not refer to the purported merits or speculative applications of the invention or compare the invention with prior art (see highlighted section below).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The disclosure is objected to because of the following informalities:
In Para. 0003, line 11, “the computer technology” should read –computer technology--.  
In Para. 0004, line 16, “analyze” should read –analyzing--.
In Para. 0004, line 16, “the computer technology” should read –computer technology--.
In Para. 0004, line 21, “while comparison, calculation and analyze are difficult” should read –while by comparison, calculation and analyzing are difficult--.
In Para. 0041, line 23, “S301” should read –301--.
In Para. 0058, line 15, “S302” should read –302--.
In Para. 0059, line 17, “S302 and S301” should read –302 and 301--.
In Para. 0066, line 5, “S303” should read –303--.
In Para. 0076, line 17, “S501” should read –501--.
In Para. 0090, line 5, “S502” should read –502--.
In Para. 0093, line 14, “S503” should read –503--.
In Para. 0094, lines 17 and 18, “range of coordinate system” should read –range of the coordinate system--.
In Para. 0095, line 20, “range of coordinate system” should read –range of the coordinate system--.
In Para. 0098, line 34, “S504” should read –504--.
In Para. 0099, line 4, “S504 and S501-S503” should read –504 and 501-503--.
In Para. 0119, line 10, “S505” should read –505--.
In Para. 01020, line 13, “S503 and S504” should read –503 and 504--.
In Para. 0131, line 33, “S506” should read –506--.
In Para. 0137, line 14, “S507” should read –507--.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: “paper data” in line 6 should read –the paper data--.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities: In lines 13-14, “a standard template according to an image to be processed and mark information” should read –the standard template according to the image to be processed and the mark information--. Appropriate correction is required.
Claim 3 is objected to because of the following informalities: In lines 20-21, “a standard template according to an image to be processed and mark information” should read –the standard template according to the image to be processed and the mark information--. Appropriate correction is required.
Claim 7 is objected to because of the following informalities: 
In line 12, “determining” should read –determine--.
In lines 13-14, “a respective pixel” should read –the respective pixel--.
In line 15, “determining” should read –determine--.
In line 17, “determining” should read –determine--.
Appropriate correction is required.
Claim 9 is objected to because of the following informalities: In line 34, “obtain an” should read –obtain the--. Appropriate correction is required.
Claim 10 is objected to because of the following informalities: In line 10, “obtain an” should read –obtain the--. Appropriate correction is required.
Claim 11 is objected to because of the following informalities: In line 20, “a width of a single pixel” should read –the width of the single pixel--. Appropriate correction is required.
Claim 18 is objected to because of the following informalities: In lines 8-9, “a respective pixel” should read –the respective pixel--. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the semantic segmentation model is configured to determine” in claims 6 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 13-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bellert (US 2017/0193292 A1).
Regarding claim 1, Bellert teaches, a method for digitizing paper data, comprising (Para. 0001: scan of a hand-drawn page; Para. 0002: method for image processing; As shown in Para. 0022, there is OCR carried out on the image; Note: a scan of a hand drawn-page and OCR shows conversion of handwritten text into a machine-readable format (i.e. is digitized)): 
determining a standard template according to an image to be processed (As shown in Fig. 2, step 245, a point is calculated for each hand drawn line and the table geometry is determined based on the points in step 250; Para. 0034; As shown in Para. 0044, there is an orientation of the table in the original image; Note: as shown in Para. 0034 and 0044, the new geometric lines have an orientation since they are able to be rotated. The orientation of the new geometric lines is interpreted as the standard template and the original image is the to be processed image) and mark 5information corresponding to the image to be processed (As shown in Para. 0014, there are hand-drawn lines bounding the rows and columns), wherein the image to be processed is obtained by photographing paper data (As shown in Fig. 3A, there is image 306 with hand drawn lines; As shown in Para. 0014, the image is obtained from any source and is a JPEG, PNG, etc.; Note: JPEG, PNG are photographed images) and the standard template is used to represent a reference coordinate system of the image to be processed (As shown in Fig. 2, step 245, a point is calculated for each hand drawn line and the table geometry is determined based on the points in step 250; As shown in Para. 0044, the new geometric lines are reverse rotated to match the orientation of the table in the original image. The orientation of the new geometric lines (i.e. standard template) relative to the original image shows there is a coordinate system); 
recognizing graphic handwriting information comprised in the image to be processed (As shown in Fig. 2, step 235, hand drawn lines of the image are determined using the geometric lines; Para. 0032); 
and generating digitized data corresponding to the image to be processed according to the 10graphic handwriting information and the standard template (Fig. 2, steps 245 and 250; Para. 0034; Para. 0044; Note: the hand drawn lines are the graphic handwriting information, the standard template is the orientation of the new geometric lines, and the new horizontal and vertical geometric lines being reverse rotated are the generated digitized data of the image to be processed).
Regarding claim 2, Bellert teaches, the method according to claim 1 (see claim 1 above), wherein the mark information (As shown in Para. 0014, there are hand-drawn lines bounding the rows and columns) comprises coordinate point information (As shown in Fig. 2, step 245, there is a point calculated for each hand drawn line; Para. 0034), and the determining a standard template according to an image to be processed and mark information corresponding to the image to be processed comprises (As shown in Fig. 2, step 245, a point is calculated for each hand drawn line and the table geometry is determined based on the points in step 250; Para. 0034; As shown in Para. 0044, there is an orientation of the table in the original image; Note: as shown in Para. 0034 and 0044, the new geometric lines have an orientation since they are able to be rotated. The orientation of the new geometric lines is interpreted as the standard template and the original image is the to be processed image; As shown in Para. 0014, there are hand-drawn lines bounding the rows and columns)): 
15fitting according to the coordinate point information to obtain coordinate system information (As shown in Para. 0034, there is reverse rotation of the table which has the new horizontal and vertical geometric lines passing through the points; As shown in Para. 0044, the new geometric lines are reverse rotated to match the orientation of the table in the original image; Note: the orientation of the new geometric lines and the original image shows there is a coordinate system); 
and determining the standard template according to the image to be processed and the coordinate system information (As shown in Para. 0044, the new geometric lines are reverse rotated to match the orientation of the table in the original image; Note: The orientation of the new geometric lines (i.e. standard template) relative to the original image (i.e. to be processed image) shows there is a coordinate system).
Regarding claim 3, Bellert teaches, the method according to claim 1 (see claim 1 above), wherein before the determining a standard template according to an image to be processed and mark information corresponding to the image to be processed, the method further comprises: in response to a mark instruction for the image to be processed, displaying a mark position in the image to be processed and determining the mark information (As shown Para. 0026, in step 210, the hand-drawn lines of the table are rotated to better align the table. The rotating of the hand-drawn lines is the mark instruction. The rotating of the table shows the hand-drawn lines have a position and the mark information are the lines displayed; As shown in Fig. 2, step 210 occurs before steps 245 and 250 and as shown in Para. 0034, the new geometric lines have a different geometric orientation following steps 245 and 250. The orientation of the new geometric lines is the standard template and the lines itself are the mark information; As shown in Fig. 1 and Para. 0013, the method is carried out by a system such as a computer or smart phone, showing the above processes are automatic).
Regarding claim 4, Bellert teaches, the method according to claim 3 (see claim 3 above), wherein the mark instruction comprises at least one of a positioning point mark instruction and a coordinate point mark instruction, and the mark information comprises at least one of positioning point information and coordinate point information (As shown in Para. 0012, the table consists of upper corners (i.e. coordinate points) and cell positions (i.e. position points); As shown Para. 0026, in step 210, the hand-drawn lines of the table are rotated to better align the table. The rotating of the hand-drawn lines is the mark instruction that consists of adjustment of the position and coordinates of the lines. The rotating of the table shows the hand-drawn lines have a position and coordinate (i.e. position and coordinate information) and the mark information are the lines itself; As shown in Fig. 1 and Para. 0013, the method is carried out by a system such as a computer or smart phone, showing the above processes/instructions are automatic).
Regarding claim 5, Bellert teaches, the method according to claim 4 (see claim 4 above), wherein the positioning point information comprises a frame positioning point of the image to be processed, and the frame positioning point is used to 23define a range of the standard template (As shown in Para. 0012, the table consists of cell positions (i.e. position points); As shown in Para. 0025, the table lines bound the rows and columns of the table; As shown in Para. 0026, in step 210, the hand-drawn lines of the table are rotated to better align the table. The rotating of the hand-drawn lines consists of adjustment of the position and coordinates of the lines. The rotating of the table shows the hand-drawn lines have a position and coordinate (i.e. position and coordinate information); As shown in Fig. 3A, the table is bounded by four lines (i.e. frame positioning points) which defines the boundaries/range of the table when rotated in Fig. 3B to be used to create the standard template (i.e. in steps 245 and 250 in Para. 0034 and Fig. 2)).
Regarding claim 6, Bellert teaches, the method according to claim 1 (see claim 1 above), wherein the recognizing graphic handwriting information comprised in the image to be processed comprises (As shown in Fig. 2, step 235, hand drawn lines of the image are determined using the geometric lines; Para. 0032): 
5inputting the image to be processed into a preset semantic segmentation model, and outputting the graphic handwriting information comprised in the image to be processed, wherein the semantic segmentation model is configured to determine the graphic handwriting information comprised in the image to be processed (As shown in Para. 0039, the geometric lines are classified as either vertical or horizontal lines and then grouped into clusters in which clusters A-E have vertical geometric lines and clusters X-Z have horizontal geometric lines; Note:  clustering of geometric lines into vertical or horizontal lines is a semantic segmentation model since parts of the image are clustered together if they belong to a certain group/category).
Regarding claim 7, Bellert teaches, the method according to claim 6 (see claim 6 above), wherein the preset semantic segmentation model is specifically used to (As shown in Para. 0039, the geometric lines are classified as either vertical or horizontal lines and then grouped into clusters in which clusters A-E have vertical geometric lines and clusters X-Z have horizontal geometric lines; Note:  clustering of geometric lines into vertical or horizontal lines is a semantic segmentation model since parts of the image are clustered together if they belong to a certain group/category): 
determining at least one of a first probability value that a respective pixel in the image to be processed belongs to the graphic handwriting and a second probability value that a respective pixel in the image to be processed does not belong to curve handwriting (As shown in Para. 0027, the confidence value is the number of pixels of the geometric line; As shown in Para. 0028, the confidence value of a geometric line is compared with a threshold and the line is discarded if the confidence value is below the threshold; As shown in Fig. 3A the hand-drawn table has curved lines; As shown in Para. 0032, it is also determined if the hand-drawn line is a false positive (i.e. group of pixels is not a line); Note: the confidence value is a probability and a confidence value above the threshold indicates the geometric line (i.e. handwriting) and a confidence value below the threshold/false positive indicates not a geometric line (i.e. not handwriting)); 
15determining whether the pixel belongs to the graphic handwriting according to at least one of the first probability value and the second probability value (As shown in Para. 0027, the confidence value is the number of pixels of the geometric line; As shown in Para. 0028, the confidence value of a geometric line is compared with a threshold and the line is discarded if the confidence value is below the threshold; As shown in Para. 0032, it is also determined if the hand-drawn line is a false positive (i.e. group of pixels is not a line); Note: the confidence value is a probability and a confidence value above the threshold indicates the geometric line (i.e. handwriting) and a confidence value below the threshold/false positive indicates not a geometric line (i.e. not handwriting)); 
and determining the graphic handwriting information according to pixels belonging to the graphic handwriting (As shown in Fig. 2, step 235, hand drawn lines of the image are determined using the geometric lines; As shown in Para. 0032, pixels are identified in the image corresponding to the hand-drawn line).
Regarding claim 13, Bellert teaches, an electronic device, comprising (computing system 400; As shown in Para. 0013, there is a computing device (PC, smartphone, etc.)): 
at least one processor (Fig. 4, computer processor(s) 402); 
and a memory communicatively connected to the at least one processor (As shown in Fig. 4, memory 404 and storage device(s) 406 are connected to computer processor(s) 402); 
wherein, the memory stores instructions executable by the at least one processor, and the instructions 5are executed by the at least one processor to cause the at least one processor to (As shown in Para. 0047, instructions are stored in non-transitory computer readable medium such as storage device or memory that is executed by processor(s)): 
determine a standard template according to an image to be processed (As shown in Fig. 2, step 245, a point is calculated for each hand drawn line and the table geometry is determined based on the points in step 250; Para. 0034; As shown in Para. 0044, there is an orientation of the table in the original image; Note: as shown in Para. 0034 and 0044, the new geometric lines have an orientation since they are able to be rotated. The orientation of the new geometric lines is interpreted as the standard template and the original image is the to be processed image) and mark information corresponding to the image to be processed (As shown in Para. 0014, there are hand-drawn lines bounding the rows and columns), wherein the image to be processed is obtained by photographing paper data (As shown in Fig. 3A, there is image 306 with hand drawn lines; As shown in Para. 0014, the image is obtained from any source and is a JPEG, PNG, etc.; Note: JPEG, PNG are photographed images) and the standard template is used to represent a reference coordinate system of the image to be processed (As shown in Fig. 2, step 245, a point is calculated for each hand drawn line and the table geometry is determined based on the points in step 250; As shown in Para. 0044, the new geometric lines are reverse rotated to match the orientation of the table in the original image. The orientation of the new geometric lines (i.e. standard template) relative to the original image shows there is a coordinate system); 
10recognize graphic handwriting information comprised in the image to be processed (As shown in Fig. 2, step 235, hand drawn lines of the image are determined using the geometric lines; Para. 0032); 
and generate digitized data corresponding to the image to be processed according to the graphic handwriting information and the standard template (Fig. 2, steps 245 and 250; Para. 0034; Para. 0044; Note: the hand drawn lines are the graphic handwriting information, the standard template is the orientation of the new geometric lines, and the new horizontal and vertical geometric lines being reverse rotated are the generated digitized data of the image to be processed).
Regarding claim 14, Bellert teaches, the electronic device according to claim 13 (see claim 13 above), wherein the mark information (As shown in Para. 0014, there are hand-drawn lines bounding the rows and columns) comprises 15coordinate point information (As shown in Fig. 2, step 245, there is a point calculated for each hand drawn line; Para. 0034), and the processor is caused to (Fig. 4, computer processor(s) 402): 
fit according to the coordinate point information to obtain coordinate system information (As shown in Para. 0034, there is reverse rotation of the table which has the new horizontal and vertical geometric lines passing through the points; As shown in Para. 0044, the new geometric lines are reverse rotated to match the orientation of the table in the original image; Note: the orientation of the new geometric lines and the original image shows there is a coordinate system); 
and determine the standard template according to the image to be processed and the coordinate system information (As shown in Para. 0044, the new geometric lines are reverse rotated to match the orientation of the table in the original image; Note: The orientation of the new geometric lines (i.e. standard template) relative to the original image (i.e. to be processed image) shows there is a coordinate system).
Regarding claim 15, Bellert teaches, the electronic device according to claim 13 (see claim 13 above), wherein the processor is further caused to (Fig. 4, computer processor(s) 402), before the standard template is determined according to the image to be processed and the mark information corresponding to the image to be processed: in response to a mark instruction for the image to be processed, display a mark position in 25the image to be processed and determine the mark information (As shown Para. 0026, in step 210, the hand-drawn lines of the table are rotated to better align the table. The rotating of the hand-drawn lines is the mark instruction. The rotating of the table shows the hand-drawn lines have a position and the mark information are the lines displayed; As shown in Fig. 2, step 210 occurs before steps 245 and 250 and as shown in Para. 0034, the new geometric lines have a different geometric orientation following steps 245 and 250. The orientation of the new geometric lines is the standard template and the lines itself are the mark information; As shown in Fig. 1 and Para. 0013, the method is carried out by a system such as a computer or smart phone, showing the above processes are automatic).
Regarding claim 16, Bellert teaches, the electronic device according to claim 15 (see claim 15), wherein the mark instruction comprises at least one of a positioning point mark instruction and a coordinate point mark instruction, and the mark information comprises at least one of positioning point information and coordinate point 30information (As shown in Para. 0012, the table consists of upper corners (i.e. coordinate points) and cell positions (i.e. position points); As shown Para. 0026, in step 210, the hand-drawn lines of the table are rotated to better align the table. The rotating of the hand-drawn lines is the mark instruction that consists of adjustment of the position and coordinates of the lines. The rotating of the table shows the hand-drawn lines have a position and coordinate (i.e. position and coordinate information) and the mark information are the lines itself; As shown in Fig. 1 and Para. 0013, the method is carried out by a system such as a computer or smart phone, showing the above processes/instructions are automatic).
Regarding claim 17, Bellert teaches, the electronic device according to claim 13 (see claim 13), wherein the processor is specifically caused to (Fig. 4, computer processor(s) 402): 
input the image to be processed into a preset semantic segmentation model, and output the 26graphic handwriting information comprised in the image to be processed, wherein the semantic segmentation model is configured to determine the graphic handwriting information comprised in the image to be processed (As shown in Para. 0039, the geometric lines are classified as either vertical or horizontal lines and then grouped into clusters in which clusters A-E have vertical geometric lines and clusters X-Z have horizontal geometric lines; Note:  clustering of geometric lines into vertical or horizontal lines is a semantic segmentation model since parts of the image are clustered together if they belong to a certain group/category).
Regarding claim 18, Bellert teaches, the electronic device according to claim 17 (see claim 17 above), wherein the processor is specifically caused to (Fig. 4, computer processor(s) 402): 
determine at least one of a first probability value that a respective pixel in the image to be processed belongs to the graphic handwriting and a second probability value that a respective pixel in the image to be processed does not belong to curve handwriting (As shown in Para. 0027, the confidence value is the number of pixels of the geometric line; As shown in Para. 0028, the confidence value of a geometric line is compared with a threshold and the line is discarded if the confidence value is below the threshold; As shown in Fig. 3A the hand-drawn table has curved lines; As shown in Para. 0032, it is also determined if the hand-drawn line is a false positive (i.e. group of pixels is not a line); Note: the confidence value is a probability and a confidence value above the threshold indicates the geometric line (i.e. handwriting) and a confidence value below the threshold/false positive indicates not a geometric line (i.e. not handwriting)); 
10determine whether a pixel belongs to the graphic handwriting according to at least one of the first probability value and the second probability value (As shown in Para. 0027, the confidence value is the number of pixels of the geometric line; As shown in Para. 0028, the confidence value of a geometric line is compared with a threshold and the line is discarded if the confidence value is below the threshold; As shown in Para. 0032, it is also determined if the hand-drawn line is a false positive (i.e. group of pixels is not a line); Note: the confidence value is a probability and a confidence value above the threshold indicates the geometric line (i.e. handwriting) and a confidence value below the threshold/false positive indicates not a geometric line (i.e. not handwriting)); 
and determine the graphic handwriting information according to pixels belonging to the graphic handwriting (As shown in Fig. 2, step 235, hand drawn lines of the image are determined using the geometric lines; As shown in Para. 0032, pixels are identified in the image corresponding to the hand-drawn line).
Regarding claim 20, Bellert teaches, a non-transitory computer-readable storage medium storing computer instructions (As shown in Para. 0047, there is a non-transitory computer readable medium that sores instructions in the form of computer code), the computer instructions are used to cause a computer to perform the method according to claim 1 (As shown in Para. 0047, the instructions are executed by a processor(s) and in Fig. 4, the processor(s) are part of the computing system; see claim 1 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bellert (US 2017/0193292 A1) in view of Kim et al. (US 2015/0071500 A1; hereinafter “Kim”).
Regarding claim 8, Bellert teaches the limitations as explained above in claim 1.
Bellert further teaches, wherein the generating digitized data corresponding to the image to be processed according to the graphic handwriting information and the standard template comprises (Fig. 2, steps 245 and 250; Para. 0034; Para. 0044; Note: the hand drawn lines are the graphic handwriting information, the standard template is the orientation of the new geometric lines, and the new horizontal and vertical geometric lines being reverse rotated are the generated digitized data of the image to be processed): 
mapping the graphic handwriting information into the standard template to obtain an initial digitized table, wherein the initial digitized table comprises the graphic handwriting 25information (As shown in Para. 0044 and Fig. 3H, the new horizontal and vertical geometric lines (i.e. standard template) are reverse rotated to match the orientation of the table in the original image (i.e. image to be processed); Note: the geometric lines are the graphic handwriting information and the matching is the mapping); 
thinning the graphic handwriting information in the initial digitized table to obtain handwriting with a width of a single pixel; 
and determining the digitized data corresponding to the image to be processed according to the handwriting with the width of the single pixel and the reference coordinate system comprised in 30the standard template (As shown in Fig. 2, step 245, a point is calculated for each hand drawn line and the table geometry is determined based on the points in step 250; As shown in Para. 0044, the new geometric lines are reverse rotated to match the orientation of the table in the original image. The orientation of the new geometric lines (i.e. standard template) relative to the original image shows there is a coordinate system; Note: the new horizontal and vertical geometric lines being reverse rotated are the generated digitized data of the image to be processed).
Bellert does not expressly disclose the following limitations underlined above: thinning the graphic handwriting information in the initial digitized table to obtain handwriting with a width of a single pixel; the handwriting with the width of the single pixel.
However, Kim teaches, thinning the graphic handwriting information in the initial digitized table to obtain handwriting with a width of a single pixel (Para. 0043: perform minimizing operation of adjusting the width of each of the lines forming the table to one pixel size; Note: the lines are the handwriting);
the handwriting with the width of the single pixel (Para. 0043: perform minimizing operation of adjusting the width of each of the lines forming the table to one pixel size; Note: the lines are the handwriting).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include thinning the graphic handwriting to a width of a single pixel as taught by Kim into the method for digitizing paper of Bellert in order to match the thin lines of the table with line functions (Kim, Para. 0051). 
Regarding claim 9, the combination of Bellert and Kim teaches the limitations as explained above in claim 8.
The combination of Bellert and Kim further teaches, wherein the mark information comprises positioning point information, and the standard template comprises the positioning point information (Bellert, As shown in Para. 0012, the table consists of cell positions (i.e. position points); As shown Para. 0026, in step 210, the hand-drawn lines of the table are rotated to better align the table. The rotating of the hand-drawn lines consists of adjustment of the position of the lines. The rotating of the table shows the hand-drawn lines have a position and coordinate (i.e. position and coordinate information) and the mark information are the lines itself; Note: each cell of the table has lines (i.e. mark information); As shown in Fig. 3B, the table from 3A is rotated and used to create the standard template (i.e. in steps 245 and 250 in Para. 0034 and Fig. 2); Note: the table used to create the standard template also has cell positions and geometric lines); 
the mapping the graphic handwriting information into the standard template to obtain an 24initial digitized table comprises (Bellert, As shown in Para. 0044 and Fig. 3H, the new horizontal and vertical geometric lines (i.e. standard template) are reverse rotated to match the orientation of the table in the original image (i.e. image to be processed); Note: the geometric lines are the graphic handwriting information and the matching is the mapping):
 in response to a mark operation to the graphic handwriting information, determining a matching position corresponding to the positioning point information in the standard template in the graphic handwriting information (Bellert, As shown in Para. 0044 and Fig. 3H, the new horizontal and vertical geometric lines (i.e. standard template) are reverse rotated to match the orientation of the table in the original image (i.e. image to be processed); Note: the geometric lines are the graphic handwriting information; As shown in Para. 0021, the reverse rotation includes information regarding the geometry of the table (i.e. cell position, corners of table)); 
and 5mapping, according to a corresponding relationship between the positioning point information and the matching position, the graphic handwriting information into the standard template to obtain the initial digitized table (Bellert, As shown in Para. 0044 and Fig. 3H, the new horizontal and vertical geometric lines (i.e. standard template) are reverse rotated to match the orientation of the table in the original image (i.e. image to be processed); Note: the geometric lines are the graphic handwriting information and the matching is mapping. Matching is done to better match the orientation of the tables which shows a relationship between the positioning of the cells of the standard template table and the orientation/position of the original table; As shown in Para. 0021, the reverse rotation includes information regarding the geometry of the table (i.e. cell position, corners of table)).
Regarding claim 10, the combination of Bellert and Kim teaches the limitations as explained above in claim 8.
The combination of Bellert and Kim further teaches, wherein the mapping the graphic handwriting 10information into the standard template to obtain an initial digitized table comprises (Bellert, As shown in Para. 0044 and Fig. 3H, the new horizontal and vertical geometric lines (i.e. standard template) are reverse rotated to match the orientation of the table in the original image (i.e. image to be processed); Note: the geometric lines are the graphic handwriting information and the matching is the mapping): 
in response to a matching operation to the graphic handwriting information and the standard template, determining a first matching position in the graphic handwriting information, and determining a second matching position in the standard template, wherein the first matching position corresponds to the second matching position (Bellert, As shown in Para. 0036 and Fig. 3A, the original table includes hand-drawn geometric lines (i.e. graphic handwriting information) that are drawn at an angle (i.e. the lines have a certain position/orientation); As shown in Para. 0044 and Fig. 3H, the new horizontal and vertical geometric lines (i.e. standard template) are reverse rotated to match the orientation of the table in the original image (i.e. image to be processed); Note: the matching is mapping. Matching is done to better match the orientation of the tables which shows a relationship between the positioning of the cells of the standard template table (i.e. second matching position) and the orientation/position of the original table (i.e. first matching position); As shown in Para. 0021, the reverse rotation includes information regarding the geometry of the table (i.e. cell position, corners of table)); 
and 15mapping, according to a corresponding relationship between the first matching position and the second matching position, the graphic handwriting information into the standard template to obtain the initial digitized table (Bellert, As shown in Para. 0044 and Fig. 3H, the new horizontal and vertical geometric lines (i.e. standard template) are reverse rotated to match the orientation of the table in the original image (i.e. image to be processed); Note: the geometric lines are the graphic handwriting information and the matching is mapping. Matching is done to better match the orientation of the tables which shows a relationship between the positioning of the cells of the standard template table (i.e. second matching position) and the orientation/position of the original table (i.e. first matching position); As shown in Para. 0021, the reverse rotation includes information regarding the geometry of the table (i.e. cell position, corners of table)).
Regarding claim 11, the combination of Bellert and Kim teaches the limitations as explained above in claim 8.
The combination of Bellert and Kim further teaches, wherein the thinning the graphic handwriting 20information in the initial digitized table to obtain handwriting with a width of a single pixel comprises (Kim, Para. 0043: perform minimizing operation of adjusting the width of each of the lines forming the table to one pixel size; Note: the lines are the handwriting): 
processing the graphic handwriting information in the initial digitized table based on a skeleton extraction algorithm to obtain the handwriting with the width of the single pixel (Kim, As shown in Fig. 3, lines forming the table are extracted in S320 and then the lines are made thin in S340; As shown in Para. 0036, the components of the table structure generation apparatus are controlled by a CPU; Para. 0043: perform minimizing operation of adjusting the width of each of the lines forming the table to one pixel size; As shown in Para. 0049, the lines of the table are extracted by removing the characters; Note: the lines are the handwriting, the instructions carried out by the CPU shows the extraction is done automatically by the computer (i.e. is an algorithm)).
Regarding claim 12, the combination of Bellert and Kim teaches the limitations as explained above in claim 8.
The combination of Bellert and Kim further teaches, wherein the determining the digitized data corresponding to the image to be processed according to the handwriting with the width of the single pixel and the reference coordinate system comprised in the standard template comprises (Bellert, As shown in Fig. 2, step 245, a point is calculated for each hand drawn line and the table geometry is determined based on the points in step 250; As shown in Para. 0044, the new geometric lines are reverse rotated to match the orientation of the table in the original image. The orientation of the new geometric lines (i.e. standard template) relative to the original image shows there is a coordinate system; Note: the new horizontal and vertical geometric lines being reverse rotated are the generated digitized data of the image to be processed; Kim, Para. 0043: perform minimizing operation of adjusting the width of each of the lines forming the table to one pixel size): 
determining numerical information corresponding to each pixel in the handwriting according to the handwriting with the width of the single pixel and a prime reference coordinate 30system comprised in the standard template (Bellert, As shown in Para. 0027, the number of pixels that contribute to the geometric line is determined; Note: the number of pixels is numerical information of the line (i.e. handwriting); As shown in Para. 0044, the new geometric lines are reverse rotated to match the orientation of the table in the original image. The orientation of the new geometric lines (i.e. standard template) relative to the original image shows there is a coordinate system of the standard template; Kim, Para. 0043: perform minimizing operation of adjusting the width of each of the lines forming the table to one pixel size); 
and determining the digitized data corresponding to the image to be processed according to the numerical information (Bellert, As shown in Para. 0027, the number of pixels that contribute to the geometric line is determined; As shown in Para. 0042, the pixels of the hand-drawn line are added to the list and removed from the image; Note: adding pixels to the list is adding of numerical information to the table).
Regarding claim 19, Bellert teaches the limitations as explained above in claim 13.
Bellert further teaches, wherein the processor is caused to (Fig. 4, computer processor(s) 402): 
map the graphic handwriting information into the standard template to obtain an initial digitized table, wherein the initial digitized table comprises the graphic handwriting information (As shown in Para. 0044 and Fig. 3H, the new horizontal and vertical geometric lines (i.e. standard template) are reverse rotated to match the orientation of the table in the original image (i.e. image to be processed); Note: the geometric lines are the graphic handwriting information and the matching is the mapping); 
thin the graphic handwriting information in the initial digitized table to obtain handwriting 20with a width of a single pixel; 
and determine the digitized data corresponding to the image to be processed according to the handwriting with the width of the single pixel and the reference coordinate system comprised in the standard template (As shown in Fig. 2, step 245, a point is calculated for each hand drawn line and the table geometry is determined based on the points in step 250; As shown in Para. 0044, the new geometric lines are reverse rotated to match the orientation of the table in the original image. The orientation of the new geometric lines (i.e. standard template) relative to the original image shows there is a coordinate system; Note: the new horizontal and vertical geometric lines being reverse rotated are the generated digitized data of the image to be processed).
Bellert does not expressly disclose the following limitations underlined above: thin the graphic handwriting information in the initial digitized table to obtain handwriting 20with a width of a single pixel; the handwriting with the width of the single pixel.
However, Kim teaches, thin the graphic handwriting information in the initial digitized table to obtain handwriting 20with a width of a single pixel (Para. 0043: perform minimizing operation of adjusting the width of each of the lines forming the table to one pixel size; Note: the lines are the handwriting);
the handwriting with the width of the single pixel (Para. 0043: perform minimizing operation of adjusting the width of each of the lines forming the table to one pixel size; Note: the lines are the handwriting).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include thinning the graphic handwriting to a width of a single pixel as taught by Kim into the method for digitizing paper of Bellert in order to match the thin lines of the table with line functions (Kim, Para. 0051). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kalyuzhny et al. (US 2019/0065877 A1) teaches performing OCR on an image (Fig. 6, step 604).
Kalyuzhny et al. (US 2019/0188511 A1) teaches identifying a template of a document based on the text layout of the current image (Para. 0006).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is (571)272-2682. The examiner can normally be reached Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniella M. DiGuglielmo/Examiner, Art Unit 2664                                       

/PING Y HSIEH/Primary Examiner, Art Unit 2664